
	
		I
		112th CONGRESS
		1st Session
		H. R. 3718
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Keating
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prioritize certain returning workers for purposes of
		  the numerical limitation on H–2B temporary workers.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Small and Seasonal Businesses
			 Act of 2011.
		2.Prioritization of
			 certain returning workers with respect to H–2B numerical limitation
			(a)In
			 generalSection 214(g)(9)(A)
			 of the Immigration and Nationality Act (8 U.S.C. 1184(g)(9)(A)) is amended to
			 read as follows:
				
					(9)(A)Subject to subparagraphs (B) and (C), an
				alien who has been present in the United States as an H–2B nonimmigrant during
				any 1 of the 3 fiscal years immediately preceding the fiscal year of the
				approved start date of a petition for a nonimmigrant worker described in
				section 101(a)(15)(H)(ii)(b) shall be prioritized for purposes of the
				limitation described in paragraph (1)(B) for the fiscal year in which the
				petition is approved. Such an alien shall be considered a returning worker,
				except that this subparagraph shall not apply to an alien who has been so
				prioritized during 3 consecutive fiscal years until the alien has again been
				lawfully present in the United States as an H–2B nonimmigrant without having
				been so
				prioritized.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect 180
			 days after the date of the enactment of this Act.
			
